Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 June 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia June 22. 1792.

Yours of May 27. came to hand on the very day of my last to you, but after it was gone off. That of June 11. was received yesterday. Both made us happy in informing us you were all well. The rebuke to Maria produced the inclosed letter. The time of my departure for Monticello is not yet known. I shall within a week from this time send off my stores as usual that they may arrive before me. So that should any waggons be going down from the neighborhood it would be well to desire them to call on Mr. Brown in order to take up the stores should they be arrived.—I suspect by the account you give me of your garden, that you mean a surprise, as good singers always preface their performance by complaints of cold, hoarseness &c.—Maria is still with me. I am endeavoring to find a good lady to put her with if possible. If not, I shall send her to Mrs. Brodeaux as the last shift. Old Mrs. Hopkinson is living in town but does not keep house.—I am in hopes you have visited young Mrs. Lewis, and borne with the old one so as to keep on visiting terms. Sacrifices and suppressions of feeling in this way cost much less pain than open separation. The former are soon over: the latter haunt the peace of every day of one’s life, be that ever so long. Adieu my dear, with my best affections to Mr. Randolph. Anne enjoys them without valuing them.

Th: Jefferson

